 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JUSTIN WHITTINGTON,                               No. 1:15-cr-00265-DAD-BAM-1
12                      Petitioner,
13          v.                                         ORDER GRANTING PETITIONER’S
                                                       MOTION TO STAY
14   UNITED STATES OF AMERICA,
                                                       (Doc. No. 94)
15                      Respondent.
16

17          On August 2, 2019, petitioner Justin Whittington, proceeding pro se, filed a motion to

18   vacate, set aside, or correct a sentence under 28 U.S.C. § 2255. (Doc. No. 91.) On August 14,

19   2019, the court issued an order directing the government to respond to petitioner’s motion within

20   45 days of electronic service of the order and setting a briefing schedule. (Doc. No. 93.)

21          On September 3, 2019, petitioner filed a motion to stay the 28 U.S.C. § 2255 proceedings

22   in this case for a period of 45 days. (Doc. No. 94.) Petitioner seeks the stay to obtain his

23   complete file from his appointed counsel on appeal, review that case file, conduct legal research,

24   and develop facts to supplement his § 2255 motion.1 (Id. at 2.) On September 11, 2019, the court

25   1
       In his motion to stay the proceedings, petitioner also requests that the court: (1) confirm receipt
26   of his § 2255 motion and (2) issue an order directing his former counsel to mail a complete paper
     copy of petitioner’s file to him. (Doc. No. 94 at 2.) The court hereby confirms the receipt of
27   petitioner’s § 2255 motion and declines petitioner’s request to issue an order directed to his
     appointed counsel at this time on the grounds that petitioner has not yet made a showing that such
28   an order is necessary in order for him to obtain his file.
                                                       1
 1   issued an order directed the government to respond to petitioner’s motion to stay within seven

 2   days of service. (Doc. No. 95.) The government filed statements of non-opposition on

 3   September 11, 2019 (Doc. No. 96) and on September 17, 2019.2 (Doc. No. 97).

 4           Having reviewed petitioner’s motion and the government’s statement of non-opposition,

 5   the court finds good cause to stay the proceedings in this case for 45 days following the service of

 6   this order. At the expiration of that stay, petitioner is directed to file and supplement to his §

 7   2255 motion filed on August 2, 2019 or a notice that he does not intend to supplement his motion.

 8   The government shall a responsive pleading to petitioner’s § 2255 motion 45 days after petitioner

 9   files a supplement in support of his pending motion or a notice that he does not intend to

10   supplement the motion. Defendant shall file his reply, if any, to the government’s response brief

11   within 30 days after its filing.

12   IT IS SO ORDERED.
13
         Dated:     September 17, 2019
14                                                       UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27   2
       The court notes that the government’s second statement of non-opposition, filed on September
     17, 2019, was mistakenly captioned as a statement of non-opposition to petitioner’s motion to
28   vacate, set aside, or correct a sentence under 28 U.S.C. § 2255. (See Doc. No. 97.)
                                                       2
